\QQQ\lO\UleUN.-¢

NNNNNNNNN_¢o-¢_c-o_o__»_¢_¢_
W\IG\\A¢PWN_‘C\$W\Ic\M-PWN'-‘O

Case 3:16-cv-00693-MMD-CBC Document 31 Filed 01/28/19 Page 1 of 3

AARON D. FORD

Attomey General
ROBERT DELONG, Bar No. 10022
Deputy Attomey General
State of Nevada
Bureau of Litigation
H Public Safety Division
100 N. Carson Street
Carson City, Nevada 89701-4717
Tel: (775) 684-1120
E-rnail: rde|ong@ag.nv.gov
Attorneys for Defendants
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
LAusTEVEloN JoHNSoN, §§
Case No. 3:16-cv-00693-MMD-
Plaintiff,
vs_ MOTION TO EXTEND THE DEADLINE TO
FILE MOTIONS FOR SUMMARY
J. YoUNGBLooD , et al., J\,JDGMENT
(Flrst Request)
Defendants.

 

Defendants D Aja, lsidro Baca, Ruben Diaz-Ramirez, Jo Gentry, l-lo|ly Skulstad, and Brian
Wi|liams, by and through counsel, Aaron D. Ford, Attomey General of the State of Nevada, and Robert
W. DeLong, Deputy Attomey Genera|, hereby move for an extension to the motion for summary
judgment deadline in this case because there is a pending Notice Regarding Intention to Dismiss (ECF
No. 30). This motion is made and based upon the following Memorandum of Points and Authorities
and all of the pleadings and papers on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES

This is Defendants’ first request for an extension of time to extend the deadline to file motions
for summary judgment. The present deadline to file motions for summary judgment is Monday, January
28, 2019. Pursuant to Fed. R. Civ. P. 6(b)(l)(A), Defendants request this extension because key
defendants in this matter, correctional officers involved in the alleged events, may be dismissed from
the matter on February 7, 2019. This Court entered its Notice Regarding Intention to Dismiss Pursuant

to Rule 4(m) of The Federa| Rules of Civil Procedure (ECF No. 30) on January 8, 2019. The notice

1

 

 

 

\C°°\lO\U\-PWN-‘

NNNNNNNNN_»______¢._-_
¢Q`lG\U\¢ldeN-O\QG°\IQ\U\AWN'-‘Q

 

 

Case 3:16-cv-00693-N|MD-CBC Document 31 Filed 01/28/19 Page 2 of 3

states that this action may be dismissed without prejudice as to Defendants Mark Brown, Johnny
Youngblood, Mi|ler, and Correctional Offlcer Robbinson unless proof of service is filed with the clerk
by February 7, 2019. As of the date of this filing, undersigned counsel is not aware of any such filing.
Defendants herein request this extension in an effort to promote judicial economy because they intend
to file a single joint motion for summaryjudgment with all defendants remaining in the case.

Defendants assert that good cause exists for this Court to enlarge the time allowed for them to file a
motion for summary judgment, and request that the deadline to file summary judgment motions be
extended to no later than thirty (30) days from the deadline for Plaintiff to flle a proof of service, Monday,
March ll, 2019. This request is made in good faith and not for the purpose of delay. The Defendants
respectfully submit that none of the parties will be prejudiced by the extension of time sought.

DATED this 28th day of January, 2019.

AARON D. FORD
Attomey Genera|

~.1 C. - , ` H¢_
By: / <a{ot’£"% "‘0` fail
Robert W. DeLong
Deputy Attorney General
State of Nevada
Bureau of Public Affairs
Public Safety Division

Attorneys for Defendants

 

 

©W\lG\UdJ>WN-

NNNNNNNNN-¢-»__»___._.._.._.
oo\lG\UdJ>wN~C\DQ°\lG\Lh-I>WN_Q

 

 

CaSe 3216-Cv-00693-MN|D-CBC DOCUment 31 Filed 01/28/19 Page 3 Of 3

CERTIFICATE OF SERVICE
I certify that l am an employee of the Offlce of the Attomey General, State of Nevada, and that
on this 28th day of January, 2019, l caused to be deposited for mailing, a true and correct copy of the
foregoing, MOTION FOR EXTENSION OF TIME (FIRST REQUEST), on the following:
LAUSTEVEION JOI-INSON #82138
HIGH DESERT STATE PRISON

P.O. BOX 650
INDIAN SPRINGS, NV 89070

tim ii ,o`!!!
An employee of e

Office of the Attomey General

 

